DETAILED ACTION
This action is responsive to the Applicant’s amendment/argument filed on December 27, 2021 for the reissue application No. 16/916,750. In view of the amendment and/or arguments provided in the response, the 251 rejection and other objections are withdrawn; however, the double patenting rejection presented in the previous office action is maintained and repeated for the reason set forth below. This action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,318,172 (the ‘172 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Status of the Claims
The following is the current status of the claims, relative to the patent claims:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,750,055.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-55 of this reissue application are claiming a complement structure and/or method of a memory device as claims 1-20 of the U.S. Patent No. 8,750,055 (the ‘055 patent). There are some minor differences, however, these differences are insignificant. 
For example, claim 21 of this reissue application is a memory device which includes an input/output driver for transmitting a register setting value of a nonvolatile memory device, transmitting a read command and a read address, transmitting a read enable signal, receiving a read data corresponding to the read address, receiving a strobe signal, the strobe signal toggling during receiving the read data and further toggling a predetermined number of times immediately before receiving the read data and receiving a dummy data in synchronization with the strobe signal further toggling the predetermined number of times, wherein the strobe signal is generated based on the read enable signal after a first delay time from the read enable signal starting toggling regardless of the predetermined number of times which is similar to claim 13 of the ‘055 patent. The ‘055 patent is also about a memory device which includes an input/output driver that outputs a strobe signal in response to the read enable signal and outputs the read data transferred from the read and write circuit, wherein the read data is output after the strobe 
It is clear that the apparatus/method in claim 21 of this application is a complement of the apparatus/method recited in claim 13 of the ‘055 patent. 
There are some minor differences and different wordings, however, these differences are obvious to an ordinarily skilled artisan (POSITA) in view of other claims in the ‘055 patent. 

Similarly, claims 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,036,431 (the ‘431 patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-55 of this reissue application are claiming a complement structure and/or method of a memory device as claims 1-20 of the ‘431 patent. There are some minor differences, however, these differences are insignificant. 
For example, claim 21 of this reissue application is a memory device which includes an input/output driver for transmitting a register setting value of a nonvolatile memory device, transmitting a read command and a read address, transmitting a read enable signal, receiving a read data corresponding to the read address, receiving a strobe signal, the strobe signal toggling during receiving the read data and further toggling a predetermined number of times immediately before receiving the read data and receiving a dummy data in synchronization with the strobe signal further toggling the predetermined number of times, wherein the strobe signal is generated based on the read enable signal after a first delay time from the read enable signal starting toggling regardless of the predetermined number of times which is the same as claim 1 of the ‘431 patent. The ‘431 patent is also about a memory device which includes a controller for generating a read enable signal, a read command and a read address, receiving the latency 
It is clear that the apparatus/method in claim 21 of this application is a complement of the apparatus/method recited in claim 1 of the ‘431 patent. 
There are some minor differences and different wordings, however, these differences are obvious to an ordinarily skilled artisan (POSITA) in view of other claims in the patent. 
Response to Arguments
 	As of today, January 12, 2022, terminal disclaimers have not received, and therefore, the nonstatutory double patenting rejection presented in the previous Office action is maintained and repeated as set forth in the section above.
Allowable Subject Matter
 	Claims 21-55 contain allowable subject matters.
The prior art of record fails to teach or render obvious the inclusion of the limitation that “the strobe signal toggling during receiving the read data and further toggling a predetermined number of times immediately before receiving the read data” as recited in each of independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991